              Case
              Case 1:20-cv-01816-JGK
                   1:20-cv-01816-JGK Document
                                     Document 36
                                              37 Filed
                                                 Filed 11/13/20
                                                       11/13/20 Page
                                                                Page 11 of
                                                                        of 22

                                                                       l . -       ,.. . _ . .    - • -         "' -      -- -   • --        •           .
                                                                       »r ... -       •• -       ·· - · - - - - - -· - · -- · - - -                           ---         -
                                                                         . f)'~T)C .-, JkT •·
                                                                         I ._ .
                                                                       l                     0 0            l   ·.'< ..
UNITED ST ATES DISTRICT COURT                                          I! JYJC D!.,c:: ~T
SOUTHERN DISTRICT OF NEW YORK                                          -IE·L~rT~~
                                                                       ~;   - • - . .&. _\.. '" ..~·,;r'"'      T
                                                                                                   i .... _ __ __                       ., 1·.
                                                                                                                                        ,J
                                                                                                                                                             r_ 1 - •. '
------------------------------------------------------------- X          ! i),-•C ;,.
SHARON LEE,                                                            q-     \., ·, ,._ --·------- - - - ,,                                                                  I




                                                                       l 1-:-J~'l'~~ :."1~Su: _ f
                                                                               ~···
                                                                                                  J./20;-J),
                                                                                       ·--- --- -· --- -- -
                                                                                                                                   t!J
                                   Plaintiff,                          l...,. ..       ,     -      r ...   -          ~ - - -   .__.,._         •   -          -     -




                                                                  Civil Action No . 20 Civ. 1816 (JGK)
                V.


TRUIST BANK, SUNTRUST BANK, INC.,                                 (P-ROPOSEfJ) AMEN DED JOINT
GENSPRING FAMILY OFFICES, LLC,                                    DISCOVERY PLAN
ROBERT WEISS, in his individual and
professional capacities, and THOMAS
CARROLL, in his individual and professional
capacities,

                                   Defendants.
------------------------------------------------------------- X

         Pursuant to Your Honor's May 13 , 20?0 order (Dkt. No. 19) and Federa l Rule of Civil

Procedure 26(.f},-Plaintiff Sharon Lee ("Plaintiff') and Defendants Truist Bank, Suntrust Bank,

Inc., GenSpring Family Offices, LLC, Robert Weiss and Thomas Carroll (together,

" Defendants") hereby submit, through their undersigned counsel , this proposed amended joint

discovery plan.

         1.          Service of Initial Discovery Protocols for Employment Cases Alleging Adverse
                     Action: July 24, 2020

         2.          Service of initial document requests and interrogatories: July 24, 2020

         3.          Service of Proposed Protocol for the Search of Electronically Stored Information
                     ("ESI Protocol"): July 24, 2020

         4.          Completion of fact discovery: JanuarvNovember 2g~, 2020

         5.          Rule 26(a)(2) Expert Disclosures and Affirmative Expert Reports: Dece mber 9,
                     202 l JJ /9 +60 Fcbruary 9, 20? I

         6.          Rebuttal Expert Disclosures and Expert Reports : December 23, 20?0 +
                     6GFebruary 22, 2021

         7.          Completion of Expert Discovery: January 25, 2021 +60Marc h 26, 2021
            Case 1:20-cv-01816-JGK
            Case 1:20-cv-01816-JGK Document
                                   Document 36
                                            37 Filed
                                               Filed 11/13/20
                                                     11/13/20 Page
                                                              Page 22 of
                                                                      of 22




       8.       Submission of pre-motion conference letter regarding motion for summary
                judgment: February 1, 2021April 2, 2020 (if there is expert discovery) . Ifno
                expert discovery , then within 21 davs of the end of fact discovery.

Dated: November 1J. 2020Novemher 12. 20?0Novemher 12. J020November 12. ?020October
30.2020
       New York, New York

WIGDORLLP                                                LITTLER MENDELSON, P.C.


By•~&~  JeanneM.  Christensen
                                                           Isl Alice A. Kokodis
                                                         By:------------
                                                            Alice A. Kokodis
        Tanvir H. Rahman                                    Gary Moy

 85 Fifth Avenue                                         One International Place
 New York, NY 10003                                      Boston, MA 02110
 Tel: (212) 257-6800                                     Tel: (617) 378-6000
 Fax: (212) 257-6845                                     Fax: (617) 737-0052
 j christensen(a)wi gdorlaw .com                         akokodis@littler.com
 trahman@wigdorlaw.com                                   gmoy(a)littler.com

 Counsel for Plaintiff                                   Counsel for Defendants

SO ORDERED.



     G.oeJ1, United States District Judge


                             i/r,h0




                                                 2
